


[moneygram_logoa04.jpg]
December 23, 2015




Ms. Kirsty Ward
Senior Director Walmart Services
Wal-Mart Stores, Inc.
702 S.W. 8th Street
Bentonville, AR 72716


Dear Kirsty:


MoneyGram Payment Systems, Inc. (“MoneyGram”) and Wal-Mart Stores, Inc.
(“Walmart”) are parties to that certain Master Trust Agreement effective April
1, 2013, as amended (the “Agreement”). Pursuant to Section 9(a) of the
Agreement, upon the provision of at least one hundred eighty (180) days’ notice
by either party, the Agreement could terminate upon the expiration of the
Initial Term on March 31, 2016. On September 30, 2015 the parties entered into a
letter agreement extending the Initial Term of the Agreement until June 30, 2016
and setting the notice of termination date as January 2, 2016.


The parties have been discussing the continued provision of MoneyGram’s products
and services to be offered in Walmart stores. To date, neither party has given
notice of its intent to terminate the Agreement upon the expiration of the
Initial Term. Based upon the rapidly approaching 180-day deadline for providing
termination notice, upon Walmart’s countersigning of this letter, both parties
hereby agree to amend Section 9(a) of the Agreement to reduce the period in
which a party must provide notice of its election to terminate the Agreement
from one hundred eighty (180) days prior to the expiration of the Initial Term
to one hundred fifty (150) days prior to the expiration of the Initial Term.
Given the agreed upon modification of the notice period, the parties recognize
and agree that the notice of termination date will now be February 1, 2016.


This letter agreement and/or any actions taken in connection with this letter
agreement are not intended to, and shall not, create or give rise to any
obligation on the part of either MoneyGram or Walmart to: (i) enter into or
execute any new contract; (ii) renew or extend the Agreement; (iii) discuss or
continue to discuss or negotiate any new agreement or a renewal or extension of
the Agreement; or (iv) pursue or enter into any agreement or contractual
relationship with the other party. Except as expressly set forth in this letter
agreement, nothing in this letter agreement shall amend or modify any term,
condition or provision of the Agreement or waive any right or obligation of any
party under the Agreement or under applicable law.


If you have any questions, please contact me at (214) 999-7570 or Nick Flint at
(470) 271-6525.


We look forward to talking with you further.


With kind regards,
MoneyGram Payment Systems, Inc.
By:
/s/ Juan Agualimpia


 
Juan Agualimpia


 
EVP Business Development & CMO





Agreed and Acknowledged:
Wal-Mart Stores, Inc.
By:
/s/ Kirsty Ward
 
Kirsty Ward


 
Senior Director Walmart Services





